141 F.3d 1173
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Barbara ACKLIN;  Lester Acklin;  Karen Adams;  Karlee Adams,a minor, by and through her Guardian Ad Litem;  MargaretAlbani;  Maria Lynn Albani, a minor, by and through herGuardian Ad Litem;  William C. Albani;  Vonna J. Anderson;Lori Avila;  William Avila, Sr.;  Alysa Avila, a minor, andWilliam Avila, Jr., a minor, by and through their GuardianAd Litem;  Karen Backus;  Mary C. Backus;  Scott W. Barker;Cassandra Baucom;  Karolyn Baucom;  Michael Baucom;  LennisA. Beeman;  Cynthia Blundell;  Lee B. Brandt;  William P.Bristow;  James NMI Brown;  Tina Brown;  Jean Burnside;Aulbonie Burnside, a minor, by and through her Guardian AdLitem;  Bonnie Burnside;  John Burnside, a minor, by andthrough his Guardian Ad Litem;  Julie L. Burnside, a minor,by and through her Guardian Ad Litem;  David Calleros;David Ray Calleros;  David R. Calleros, Derek P. Calleros, aminor, by and through his Guardian Ad Litem;  Cindy Cardoza;Amber Cardoza, a minor by and through her Guardian AdLitem;  Cindy A. Cardoza;  Patrick Ryan Cardoza;  Paul M.Cardoza;  Saundra Carrier;  Roslyn J. Carrillo;  BlakeDouglas Carrillo, a minor, by and through his Guardian AdLitem;  Kyle Arturo Carrillo, a minor, by and through hisGuardian Ad Litem;  Mary Kay Carrillo;  Randy A. Carrillo;Edmond D. Carroll;  Madison Carroll, a minor, by and throughher Guardian Ad Litem;  Martha Carroll;  Amber Carter;Glenda Carter;  Joyce M. Cason;  Larry Cason;  RitaCastledine;  Holly J. Castro;  Richard A. Castro;  ShannonJ. Causey;  James Cayzer;  Michelle Chastain;  TamaraChrysler;  Aaron Chrysler, a minor, by and through hisGuardian Ad Litem;  Melissa Chrysler, a minor, by andthrough her Guardian Ad Litem;  Rodger W. Clark;  Amanda E.Clark, a minor, by and through her Guardian Ad Litem;Wendie E. Clark;  Christopher D. Crow, a minor, by andthrough his Guardian Ad Litem;  Dorothy Day;  Victor Dinkel;Ashley Dinkel, a minor, by and through her Guardian AdLitem;  Mary Ann Finstad;  Alvaro F. Flores;  Mary L.Flores;  Laura Gardner;  Kayla Gardner, a minor, by andthrough her Guardian Ad Litem;  Keith R. Gardner, Sr.;Kevin Gardner, a minor, by and through his Guardian AdLitem;  Mary Gauer;  Connie J. Getz;  Cliff L. Getz, aminor, by and through his Guardian Ad Litem;  Jim Getz:Scott Getz;  Tammee Jo Getz, a minor, by and through herGuardian Ad Litem;  John Good;  Leota Gravette:  Jeffrey R.Hafley;  Tamara J. Haight;  Sally L. Hatcher;  Jerome B.Hawkins;  Jeremy B. Hawkins, a minor, by and through hisGuardian Ad Litem;  Timothy B. Hawkins;  Margaret A. Heiber;Tammy Silvers;  Kristin L. Helman, a minor, by and throughher Guardian Ad Litem;  Florence Hendrix;  Oscar Hendrix;Carol Hillis;  Daniel Hillis;  Raymarie Holdren;  ElizabethA. Hughes;  Marla E. Hughes;  Richard A. Hughes;  LeighHunt;  Dave Johnson;  Brian Keith;  Elizabeth Keller;  IreneKeller;  Lucy Kenyon;  Michelle Lumpkin;  Nicoletta A.Martin;  Vincent T. Martin;  William F. Martin;  DanielMatterson, a minor, by and through his Guardian Ad Litem;Krystal Matterson;  Edward J. McCarthy;  Judith A. Mills;Donna Mitchell;  Donna Mitchell;  Heather Mitchell, a minor,by and through her Guardian Ad Litem;  Joan M. Mitchell;John Mitchell;  Nelbie Moon;  Jeffrey W. Mullenax;  OpheliaMullenax, a minor, by and through her Guardian Ad Litem;Merry L. Nelson;  Jeremy Norberg;  Sherry Norberg;  TawniNorberg, a minor, by and through her Guardian Ad Litem;Patty Nymeyer;  Christine B. Oliver;  Lester C. Park;Gloria Peterson;  Henry C. Peterson;  Wanda F. Peterson;Allison B. Purtteman, a minor, by and through her GuardianAd Litem;  Barry Purtteman;  Eric Purtteman;  EricPurtteman, a minor, by and through his Guardian Ad Litem;Mark A. Purtteman;  Francis P. Ramirez;  Martin J. Ramirez;Roberto Ramirez;  Francis Ramirez;  Elizabeth Reaser;Joshua Reaser, a minor, by and through his Guardian AdLitem;  Ryan Reaser, a minor, by and through his Guardian AdLitem;  Carol J. Rosenberg;  Sandra K. Salisbury;  Paul J.Sessions, a minor, by and through his Guardian Ad Litem;Rusty L. Sessions;  Stephanie Marie Sessions, a minor, byand through her Guardian Ad Litem;  Virginia Shaw;  ChastitySilvers, a minor, by and through her Guardian Ad Litem;Cheryl Silvers;  Dinnis Silvers;  Steven R. Silvers;  TammySilvers;  Travis Silvers, a minor, by and through hisGuardian Ad Litem;  Daniel J. Stafford, a minor, by andthrough his Guardian Ad Litem;  Fred J. Stafford;  JasonStafford;  Joan Stafford;  Joan C. Smothers;  KathyStafford;  Linda Stafford;  Roger Stafford;  StephenStafford;  Paula Stewart;  Janice Tibbs;  Jonathan W. Tibbs;a minor, by and through his Guardian Ad Litem;  JenniferTomlinson, a minor, by and through her Guardian Ad Litem;Pam Tucker;  April W. Tucker, a minor, by and through herGuardian Ad Litem;  Dwain A. Tucker;  Joshua A. Tucker, aminor, by and through his Guardian Ad Litem;  Robin Unwin, aminor, by and through her Guardian Ad Litem;  Earle J.Walsh;  Lillian C. Walsh;  Robert L. Wills;  Robert Wells,Jr.;  Sara Wells, Plaintiffs-Appellees,v.LOCKHEED MARTIN CORPORATION, Defendant-Appellant.
No. 97-56072.D.C. No. CV-97-02636-HLH.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 3, 1998.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Central District of California Harry L. Hupp, District Judge, Presiding.
Before PREGERSON, HALL, and NOONAN, Circuit Judges.


1
ORDER*


2
This court has no jurisdiction over Lockheed's appeal of the district court's order remanding this case to the state court.  See 28 U.S.C. § 1447(d).  We note for the record that plaintiffs' counsel agreed during oral argument to waive and not to assert in state court any claims based on the collateral estoppel or res judicata effect of the federal proceedings.


3
APPEAL DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3